

Exhibit 10.1



--------------------------------------------------------------------------------

FHLBank San Francisco
2014 PRESIDENT’S INCENTIVE PLAN

--------------------------------------------------------------------------------



PLAN PURPOSE
To optimize individual and Bank performance in accomplishing Board-approved
goals and objectives.


PLAN OBJECTIVES
To motivate the Bank President to exceed individual and Bank goals that support
the Bank’s mission and strategic plan. To attract and retain an outstanding
executive by providing a competitive total compensation program, including an
annual incentive award opportunity.


ELIGIBILITY
The 2014 participant is the Bank President.


The Bank President must be employed by the Bank through January 1, 2015 to be
eligible for an incentive award under the 2014 plan. A Bank President hired,
promoted, or who takes a leave of absence during the plan year is eligible to
participate on a pro-rata basis. A Bank President hired or promoted on or after
October 1st may be eligible to participate during the current plan year at the
discretion of the Board.


INCENTIVE GOALS AND MEASURES


Incentive Goals
For the Bank President there are individual and Bank goals, which are weighted.
The individual goal(s) support the Bank-wide goals (See 2014 Short-Term
Incentive Plan Goals and Measures) and objectives.


The three Bank goals for 2014 are:


1.
2014 Risk Management Goal: Continue to enhance and advance the function and
approaches to the Bank’s risk management.



2.
2014 Franchise Enhancement Goal: Position the Bank and the FHLBank System to
remain an integral component of the changing housing and financial services
markets. Continue to meet the Bank's mission objectives within these markets as
they are currently structured, but also influence and adapt to structural
changes in those markets.



3.
2014 Community Investment Goal: Support and promote the Bank’s Affordable
Housing Program and Community Investment Programs.



Incentive Goal Achievement Measures
The plan levels of goal achievement are as follows:


Achievement Level
Measure Definition
Far Exceeds
The most optimistic achievement level that far exceeds expected performance.
Exceeds
An optimistic achievement level that exceeds expected performance.
Meets
Performance that is expected under the Bank's Plan.
Threshold
Minimum level of performance that must be achieved for awards to be paid.



Actual achievement of Bank goals is subject to adjustment for changes resulting
from changes in financial strategies or policies, any significant change in Bank
membership, as well as other factors determined by the Board. Impacts of OTTI
credit charges are excluded from the achievement levels and measurement of
performance for the Adjusted Return on Capital Spread component of the Franchise
Enhancement Goal. Impacts of dividend benchmark variances to plan are also
excluded from the measurement of Adjusted Return on Capital Spread performance.

Page 1

--------------------------------------------------------------------------------



AWARD DETERMINATION AND OPPORTUNITY
Any award will be based on success in achieving the individual and Bank goals,
and on the overall performance. At yearend, accomplishments will be assessed and
a percentage of achievement will be determined for each goal and any award
determination shall be approved by the Board.


Percentage of Goal Achievement Scale
Aggregate Goal Achievement
Award Range (Percentage of 2014 Base Salary)
0% - 150%
150% = Far Exceeds
50%
 
125% = Exceeds
48%
 
100% = Meets
40%
 
75% = Threshold
20%



For each goal, the percentage of achievement will be multiplied by the
applicable weights. Each weighted achievement will then be added to determine
the total weighted achievement. The basis for any award opportunity for the
participant is total weighted achievement. Total weighted achievement from
Threshold achievement level (75-99%) is below the Meets achievement level and,
therefore, results in an award less than one granted for achieving the Meets
achievement level. Total weighted achievement below the Threshold achievement
level normally will not result in an incentive award. The Board of Directors has
full discretion to modify any and all goals, achievement levels, and incentive
payments to account for matters not specifically addressed in the plan, subject
to review by the Federal Housing Finance Agency, as required. Incentive
compensation reductions may be made, but are not limited to the following
circumstances: (i) if errors or omissions result in material revisions to the
Bank’s financial results, information submitted to a regulatory or a reporting
agency, or information used to determine incentive compensation payouts; (ii) if
information submitted to a regulatory or a reporting agency is untimely; or,
(iii) if the Bank does not make appropriate progress in the timely remediation
of examination, monitoring, or other supervisory findings and matters requiring
attention.


APPROVAL OF INCENTIVE AWARDS
The amount of the incentive award, if any, under this plan shall be approved by
the Board of Directors, including any award for achievement below Threshold.
Awards will be considered by the Board of Directors at the January 2015 Board
meeting, or as soon thereafter as reasonably practicable.


TIMING OF PAYMENT OF FINAL INCENTIVE AWARDS
Payment of the incentive award, if any, will be paid in the taxable year
immediately following the end of the performance period and no later than 60
days after the date that the Board of Directors’ approval of such award becomes
effective.


PLAN ADMINISTRATION AND IMPLEMENTATION
The Board of Directors oversees the administration and interpretation of the
plan.


The plan is intended to be exempt from Section 409A of the Internal Revenue Code
and the provisions of the plan shall be construed and interpreted consistent
with such intent.


President and CEO Goal Weights
 
Corporate Goal Weights
Goal Weight (includes individual goals)
Individual
N/A
10.0%
Risk Management
30.0%
27.0%
Franchise Enhancement
50.0%
45.0%
Community Investment
20.0%
18.0%
Total
100.0%
100.0%



All compensation and incentive plans are subject to review and revision at the
Bank’s discretion. Such plans are reviewed regularly to ensure they are
competitive and equitable. Executive Officer compensation and benefit programs
are subject to Federal Housing Finance Agency review and oversight, and payments
made under such programs may not become effective until after the Agency’
non-objection under applicable laws and regulations in effect from time to time.

Page 2

--------------------------------------------------------------------------------





2014 Short-Term Incentive Plan Goals and Measures
Goal
Goal Component
Goal Weight
Goal Component Weight
Goal Measures
1) RISK MANAGEMENT
 
30%
 
In the event of a Significant Deficiency or Material Weakness in internal
control over financial reporting, a significant operations loss, or a
significant noncompliance with Bank policy as described in the Bank’s Risk
Management Policy, the Board of Directors will assess the impact and appropriate
adjustment to the Risk Management goal achievement level, if any.






Benchmarking for Key Risk Management Functions


 
 
75%:
Identify and assess for relevance the resources to be used to benchmark and
modify the operations and model risk management functions, and to modify the
cyber security program.


100%, 125%, or 150% achievement level is attained by completing any one, two, or
all three, respectively, of the following benchmarking exercises:
•
Benchmark and modify as appropriate the operations risk management functions to
industry and regulatory risk management standards and requirements.
•
Benchmark and modify as appropriate the model risk management functions to
industry and regulatory risk management standards and requirements.
•
Assess cyber risk landscape, and benchmark and modify as appropriate the cyber
security program to industry and regulatory risk management standards and
requirements.


2) FRANCHISE ENHANCEMENT
 
50%
 
 
 
A) Financial Performance
 
35%
Adjusted Return on Capital Spread
 
75%
100%
125%
150%
 
3.80%
4.05%
4.30%
4.55%
Achievement level targets and measured performance exclude OTTI credit charges.
 
B) Front Office/Back Office (FOBO) Systems
 
25%
75%:
Back Office system is production-ready (running in parallel) by the end of the
third quarter.
100%:
Back Office is in production by the yearend freeze date.
125%:
Back Office is in production by the end of the third quarter.
150%:
125% achievement and team delivers 1 or more maintenance releases by yearend.
 
C) Member Business
 
20%
 
Advances and Letters of Credit (LC) Volume
Average Outstanding Daily Balance ($Bils)
 
75%
100%
125%
150%
 
[*]
[*]
[*]
[*]
([*])
 
15%
 
Mortgage Partnership Finance (MPF)


75%:
$[*] million in aggregate MPF Portfolio & Xtra volume, plus [*] PFIs approved.
100%:
$[*] million in aggregate MPF Portfolio & Xtra volume, plus [*] PFIs approved.
125%:
$[*] million in aggregate MPF Portfolio & Xtra volume, plus [*] PFIs approved.
150%:
125% achievement and exit the MPF Pilot Group Stage and rollout of the program
to eligible Bank membership.
 
5%
 
Letters of Credit Conversions (# of members)
 
75%
100%
125%
150%
 
5
7
9
11
3) COMMUNITY INVESTMENT
 
20%
 
 
 
A) CIP/ACE/HPA Advances, Letters of Credit & AHEAD (# of members)
 
50%
 
75%
100%
125%
150%
 
30
33
36
39
 
B) New CICA Products ($ Mils)
 
50%
 
75%
100%
125%
150%
 
$650
$750
$850
$950



[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



